                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

GENET McCANN,

                   Plaintiff,                     CV 18-115-GF-BMM-JTJ

     vs.
                                                           ORDER
WARD TALEFF, et al.,

                   Defendants.

      The Court has set a hearing at 2:00 p.m. on March 12, 2019, for the purpose

of addressing Defendants' motions to dismiss, and Defendants' motions to declare

Plaintiff a vexatious litigant. Plaintiff has moved to vacate the hearing. Plaintiff

argues that the hearing should be vacated and reset on a different date for the

following two reasons: 1) a three-hour hearing would not provide the parties

sufficient time to present argument on all of the motions; and 2) the motions to

dismiss and the motions to declare Plaintiff a vexatious litigant should be

addressed in separate hearings. Defendants oppose the motion.

      IT IS ORDERED:

      1.     Plaintiffs Motion to Vacate the March 12, 2019, Hearing (Doc. 58) is

DENIED.

      2.    The March 12, 2019, hearing shall take place as scheduled.
      3.    Defendants (collectively) shall be allowed no more than one hour to

present argument in support of their motions. Plaintiff shall be allowed no more

than one hour to respond to Defendants' motions.

      DATED this 8th day of March, 2019.




                                              /,/.
                                           //'        \
                                       ~--L·::fohn iohnst-~-n-   · -~-
                                            United States Magistrate Judge




                                        -2-
